DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign mentioned in the description: #36 as shown in Fig. 36.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character not mentioned in the description: Base Rail #22.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
The specification mentions Ref. #22 not included in the drawings;
The specification fails to mention Ref. #36 shown in Fig. 36;
The specification uses Ref. #360 to describe both a base wall & a body-mounted hinge; &
In Line 13 of Para. 22 (P. 6, Ln. 30), “cosmeticSide panel 280” should be “cosmetic Side panel 280” (a space added between “cosmetic” & “Side”).
Appropriate correction is required.
Claim Objections
Claim 11 is objected to because of the following informalities: the period is missing from the end of the claim.  Each begins with a capital letter & ends with a period.  See MPEP 608.01(m).
Appropriate correction is required.
Examiner’s Note
The above is exemplary only and is not intended to be an exhaustive list of informalities.  Applicant should fully and carefully review the entire disclosure to ensure correction of any informality not listed above.
Claim Rejections
Note:	The prior art relied upon in the following office action is as follows:
-
Chang, DE #9106422
[Chang ('422)]

-
Dingler, US #6045205
[Dingler ('205)]

-
Jenkins, US #4359250
[Jenkins ('205)]






Claim Rejections Under 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6 & 7 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Dingler ('205).
In Re Claims 1, 6 & 7, Dingler ('205) discloses:
Cl. 1: An appliance (Dishwasher #10) comprising:
at least one vertical support column (Comprising at least one of Legs #30, 32); and
a base rail positioned below the at least one vertical support column (Side Rail #38),
wherein the at least one vertical support column includes an elongated bead that extends along a first wall of the at least one vertical support column (Angle formed by 1st Wall / Face #50, Side #52), and
wherein the bead narrows in width above a bottom end of the at least one vertical support column (At least Fig. 4, 5: Both Face #50, Side #52 narrows from the top to bottom ends of each);
With respect to “the at least one vertical support column being configured to support a load introduced via at least one component fastened within the bead”, a support column, by definition, is configured to support a load attached thereto.  Also, this recitation is considered by Examiner to be functional language.  It has been held that the recitation that an element is “adapted to” or "configured to" perform a function is not a positive limitation but only requires the ability to so perform; it does not constitute a limitation in any patentable sense.  And as just discussed, a support column is capable of supporting a load attached thereto.
Cl. 6: wherein the elongated bead is recessed within the first wall of the at least one vertical support column (The bead / angle of the first side is recessed within Wall #50).
Cl. 7: the at least one vertical support column is formed from an edge portion of a side panel of the appliance bent onto itself (Face #50 forms a side face of Appliance #10).

Claims 8, 9 & 11-14 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Jenkins ('205).
In Re Claims 8, 9 & 11-14, Jenkins ('205)
Cl. 8: An appliance (Dishwasher Tub #10) comprising:
a base rail (Comprising Support Member #92, Member #108) having a first end (One of Ends #96) and a second end (the other of Ends #96);
a first pocket provided in the first end of the base rail, a second pocket provided in the second end of the base rail (Each End #96 comprises a pocket defined by the U-channel of Member #92);
a first vertical support column having a bottom end positioned within the first pocket (Leg #64 with End #65 positioned in the channel at the first of Ends #96); and
a second vertical support column having a bottom end positioned within the second pocket (Leg #66 with End #67 positioned in the channel at the second of Ends #96).
Cl. 9: wherein each of the first vertical support column and the second vertical support column includes a respective elongated bead extending from a top portion of the vertical support column to a bottom portion of the vertical support column (Member #92 a “bead” / the U-channel).
Cl. 11: wherein each elongated bead is recessed within a face of the respective vertical support column (The U-channel is recessed in Support #92)
Cl. 12: wherein each of the first and second vertical support columns is substantially hollow (Each of Legs #64, 66 includes U-Channel #61, which indicates each leg is hollow).
Cl. 13: wherein each of the first and second vertical support columns is materially integral with a side panel of the appliance (Fig. 1-3: Each vertical support is integral to the sides of Appliance #10).
In Re Claim 14, discloses: The appliance of claim 13, wherein the first vertical support column is positioned at a first side panel and wherein the second vertical support column is positioned at an opposed second side panel (Fig. 1-3).

Claims 15 & 17-20 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Chang ('422).
In Re Claims 15 & 17-20, Chang ('422) discloses (See machine translation, attached):
Cl. 15: An oven (At least Para. 5) comprising:
a plurality of vertical support columns (Rods #2), the plurality of vertical support columns comprising first, second, third, and fourth vertical support columns (Fig. 1: One Rod #2 at each of the four corners of the oven), the first and second vertical support columns positioned at a front portion of the oven and the third and fourth vertical support columns positioned at a rear portion of the oven (Fig. 1);
a first elongated bead recessed within a wall of the first vertical support column and a second elongated bead recessed within a wall of the second vertical support column (Groove #24); and
a plurality of feet configured to support the oven on a surface, wherein each of the plurality of feet is positioned outwardly of adjacent ones of the plurality of vertical support columns with respect to a center of the oven (Each of Buffer Foot #71 positioned at each corner of the oven).
Cl. 17: further comprising a plurality of base rails configured to support the plurality of vertical support columns (Each of the four sides between the mounting corners of Base Plate #7
Cl. 18: wherein at least one of the plurality of base rails includes an embossed pocket configured to receive a bottom end of one of the plurality of vertical support columns (Base Plate #7 includes “embossed pockets” comprising the mounting surfaces surrounded by the vertical walls of Plate #7 & the outer vertical wall of each Foot #71).
Cl. 19: further comprising a front base rail, a rear base rail, and first and second opposed side base rails (The edges of Base Plate #7 comprises front, back & side edges / rails).
Cl. 20: wherein a first foot secures the front base rail to the first side base rail, a second foot secures the first side base rail to the rear base rail, a third foot secures the rear base rail to the second side base rail, and a fourth foot secures the second side base rail to the front base rail (At least Fig. 1).

Claim Rejections Under 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section § 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims s-4 are rejected under 35 U.S.C. § 103 as being unpatentable over Dingler ('205) as applied to claim 1 above, in view of Chang ('422).
In Re Claim 2, Dingler ('205) discloses all aspects of the claimed invention as discussed above, with the possible exception of: wherein the base rail includes a first pocket and wherein the bottom end of a first vertical support column is positioned within the first pocket.
With respect to, Chang ('422) discloses from the same Appliance Frame Construction field of endeavor as applicant's invention, to utilize a pocket-type mounting means for securing vertical support rails to base rails in an appliance (See Claim 15 above).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the mounting means of Chang ('422) into the system of apparats lf Dingler ('205) for the purpose of providing a suitable, and stable, alternative mounting means for the various brackets of the appliance.
In Re Claims 3 & 4, Dingler ('205) in view of Chang ('422) discloses:
Cl. 3: wherein the base rail includes a second pocket wherein the bottom end of a second vertical support column is positioned within the second pocket (Dingler ('205) discloses a second of Front Leg #30, Rear Leg #32, which would be positioned & supported as the first vertical support).
Cl. 4: wherein the first pocket includes an embossed perimeter (Chang ('422): Base Plate #7 includes “embossed pockets” comprising the mounting surfaces surrounded by the vertical walls of Plate #7 & the outer vertical wall of each Foot #71).

Claim 5 is rejected under 35 U.S.C. § 103 as being unpatentable over Dingler ('205) as applied to claim 1 above, in view of Jenkins ('205).
In Re Claim 5, with respect to “wherein the base rail includes at least one adjustable foot extending through the base rail and wherein the at least one vertical support column is coupled to the base rail at a position inwardly with respect to the at least one adjustable foot”, Dingler ('205) appears to show adjustable feet (Fig. 2) but is silent on the feet.
Nevertheless, Jenkins ('205) discloses from the same Appliance Frame Construction field of endeavor as applicant's invention, the use of adjustable feet (Feet #110) mounted to bottom rails (Supports 92) of an appliance (Dishwasher #10).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the feet of Jenkins ('205) into the system of Dingler ('205) for the purpose of providing a means for leveling the appliance by compensating for an uneven surface (Col. 5, Ln. 19-24).

With respect to Claims 10 & 16:
Claim 10 is rejected under 35 U.S.C. § 103 as being unpatentable over Jenkins ('205) as applied to claim 8 above; &
Claim 16 is rejected under 35 U.S.C. § 103 as being unpatentable over Chang ('422) as applied to claim 15 above.
In Re Claims 10 & 15, with respect to “wherein each elongated bead narrows in width towards the bottom end of the respective vertical support column and terminates prior to reaching the bottom end” & “wherein a width of the recessed portion of each of the first elongated bead and the second elongated bead narrows towards a bottom end of the corresponding vertical support column”, the configuration of the bead &/or recess would have been an obvious matter of design choice to one of ordinary skill in the art prior to the effective filing date of the claimed invention since the applicant has not disclosed that either of the bead & recessed portion narrowing towards the bottom solves a particular problem or is for a particular purpose (Applicant has not disclosed any criticality, or new or unexpected results produced therefrom, over the prior art of record for the claimed limitations), and the appliance of each of Jenkins ('205) & Chang ('422) would function equally well in either configuration.
Conclusion
The prior art made of record and not relied upon and is considered pertinent to applicant's disclosure is listed in the attached form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel E. Namay whose telephone number is (571)270-5725.  The examiner can normally be reached on Mon - Fri (Alt Fri) 7:00am - 4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Stephen B. McAllister can be reached on (571) 272- 6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Daniel E. Namay/Examiner, Art Unit 3762